WASHBURN, J.
Epitomized Opinion
First Publication of this Opinion
Careno was riding in an automobile which was driven part way up a steep hill. The car turned over, killing him, and then backed down over an embankment. It was contended that this road was within the municipal corporations of both Wooster and Bloomington. In the answers the municipalities denied this allegation and contended that the accident was the result of the carelessness of the driver. There was some evidence that the road was in need of repair. The jury found for the municipalities, after the issues of whether the road was in the municipalities, whether the accident was caused by the negligence of the driver of the machine, or the negligence of the deceased, were submitted to them.
The court charged the jury that the municipalities were not charged with the duty of repairing the road unless it was within the municipalities and accepted by them as a public street. The court refused to charge that the County Commissioners had a right to establish and open up a road into a municipality, and if that was done it became a street of the municipality and the latter without accepting it was charged with the duty of keeping it in repair. The charge and refusal to charge were assigned as error. In affirming the judgment the Court of Appeals held:
1. “It has long been the law of this State that if the issues are such that a finding on either of them in favor of the successful party entitled him to a judgment rendered on the general verdict, such judgment will not be reversed for error in instructions of the court relating exclusively to the other issue. 107 O. S. 33.